DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner acknowledges the instant application claims priority to U.S. Provisional 62/877,698 and has been accorded the earliest effective file date.

Status of Claims
In response to communications filed on 16 June 2022, claims 1-38 are presently pending in the application, of which, claims 1, 20 and 35-38 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Drawings
The drawings, filed 16 June 2020, have been reviewed and accepted by the Examiner.

Allowable Subject Matter
Claims 15, 16, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-38 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
receiving, using a computing device, raw human resource data from an external source, the raw human resource data including compensation data and storing the received raw human resource data in data storage according to a source data schema; 
configuring, using a computing device, the raw human resource data stored in data storage according to a source data schema including currency reduction on the compensation data and storing the configured data in data storage; 
processing, using a computing device, the configured data to determine anomalies in in the compensation data using a machine learning predictive model and storing the results in data storage; and 
generating and displaying, through a graphical user interface of a computing device, the results of the predictive model indicating anomalies in the compensation data stored in the data storage together with potential reasons for anomalies and suggested correction to rectify and synchronize the data.
These limitations recite certain methods of organizing human activity, such as commercial or legal interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a payment for an item is received. This represents a marketing or sales activity which is a commercial or legal interaction and falls under certain methods of organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-19 also do not integrate the abstract idea into a practical application. Notably, claims 2-19 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-19 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-19 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-19 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-19 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 20-34 appear to include similar subject matter as in claims 1-19 as discussed above. More specifically, independent claim 20 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-19 equally apply and therefore stand rejected.

Claims 35 appear to include similar subject matter as in claim 1 as discussed above. More specifically, independent claim 35 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claim 1 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 17-30, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable by Chen, Kevin, et al (U.S. 8,805,737 and known hereinafter as Chen) in view of Grigg, Alastair, et al (U.S. 2018/0040064 and known hereinafter as Grigg).

As per claim 1, Chen teaches a computer implemented method for automatically detecting and rectifying data anomalies to synchronize human resource datasets, the method comprising: 
receiving, using a computing device, raw human resource data from an external source (e.g. Chen, see column 4, lines 25-55, which discloses financial transaction data are received over one or more network, such as a neural network that contain one or more devices, which generate the raw transaction data.), the raw human resource data including compensation data (e.g. Chen, see column 5, lines 19-55, which discloses raw transaction data may include different types of fields that may label the raw data The Examiner notes that compensation data and human resource data are labeled data and an intended use of the raw data.) and storing the received raw human resource data in data storage according to a source data schema (e.g. Chen, see column 10, lines 20-35], which discloses storage rules specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.); 
configuring, using a computing device, the raw human resource data stored in data storage according to a source data schema including currency reduction on the compensation data and storing the configured data in data storage (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.); 
processing, using a computing device, the configured data to determine anomalies in in the compensation data using a machine learning predictive model and storing the results in data storage (e.g. Chen, see column 11, line 1 to column 14, line 60, which discloses a financial transaction record matching system for processing financial transaction data records received over a network or other source, where the matching system processes data records from both a database which stores authorized transaction data records and a database which stores fraudulent transaction data record, in which an anomaly may be detected, such that the greater the similarity between the authorized transaction data record and a fraud data record, the greater the record matching score, where the matching results can be used by one or more fraud analysis predictive model for predicting in a production environment whether an entity has been compromised. The Examiner notes that detecting anomalies are similar to detecting fraud charges and therefore is an intended use of the system.); and 
generating and displaying, through a graphical user interface of a computing device (e.g. Chen, see column 16, line 1 to column 18, line 55, which discloses presenting high-scoring fraud transactions and notifies the users via an alert to verify and/or correct the financial transaction data identified as fraud transaction data.).
Chen does not explicitly disclose currency data and the results of the predictive model indicating anomalies in the compensation data stored in the data storage together with potential reasons for anomalies and suggested correction to rectify and synchronize the data.
Grigg teaches currency data (e.g. Grigg, see paragraphs [0351-0352], which discloses currency data) and the results of the predictive model indicating anomalies in the compensation data stored in the data storage together with potential reasons for anomalies and suggested correction to rectify and synchronize the data (e.g. Grigg, see paragraph [0265], which discloses the user may set up rules and triggers in the action history that may include variation flags to review and possibly correct anomalies, missing data, incorrect data, poor quality contacts, etc.).
Chen is directed to providing an alert within a financial transaction system. Grigg is directed to network-based automated prediction modeling. Both are analogous art, because they utilize predictive modeling in determining validity of data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Chen with the teachings of Grigg to include the claimed feature with the motivation to provide valid data within a financial transaction system.

As per claim 20, Chen teaches a system for automatically detecting and rectifying data anomalies to synchronize datasets, the system comprising:
one or more databases or distributed file systems communicating over an electronic network and configured for data storage (e.g. Chen, see Figure 3, which discloses one or more data stores are communicating over a network.); and
a computing device comprising one or more processors, memory, programmable instructions or applications, machine learning algorithm modules calculation engines, and at least one operating system (OS) (e.g. Chen, see Figure 14), and configured to: 
receive raw human resource data from an external source (e.g. Chen, see column 4, lines 25-55, which discloses financial transaction data are received over one or more network, such as a neural network that contain one or more devices, which generate the raw transaction data.), the raw human resource data including compensation data (e.g. Chen, see column 5, lines 19-55, which discloses raw transaction data may include different types of fields that may label the raw data The Examiner notes that compensation data and human resource data are labeled data and an intended use of the raw data.) and storing the received raw human resource data in data storage according to a source data schema (e.g. Chen, see column 10, lines 20-35], which discloses storage rules specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.); 
configure the raw human resource data stored in data storage according to a source data schema including currency reduction on the compensation data and storing the configured data in data storage (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.); 
process the configured data to determine anomalies in in the compensation data using a machine learning predictive model and storing the results in data storage (e.g. Chen, see column 11, line 1 to column 14, line 60, which discloses a financial transaction record matching system for processing financial transaction data records received over a network or other source, where the matching system processes data records from both a database which stores authorized transaction data records and a database which stores fraudulent transaction data record, in which an anomaly may be detected, such that the greater the similarity between the authorized transaction data record and a fraud data record, the greater the record matching score, where the matching results can be used by one or more fraud analysis predictive model for predicting in a production environment whether an entity has been compromised. The Examiner notes that detecting anomalies are similar to detecting fraud charges and therefore is an intended use of the system.); and 
a graphical user interface configured to generating and displaying, through a graphical user interface of a computing device (e.g. Chen, see column 16, line 1 to column 18, line 55, which discloses presenting high-scoring fraud transactions and notifies the users via an alert to verify and/or correct the financial transaction data identified as fraud transaction data.).
Chen does not explicitly disclose currency data and the results of the predictive model indicating anomalies in the compensation data stored in the data storage together with potential reasons for anomalies and suggested correction to rectify and synchronize the data.
Grigg teaches currency data (e.g. Grigg, see paragraphs [0351-0352], which discloses currency data) and the results of the predictive model indicating anomalies in the compensation data stored in the data storage together with potential reasons for anomalies and suggested correction to rectify and synchronize the data (e.g. Grigg, see paragraph [0265], which discloses the user may set up rules and triggers in the action history that may include variation flags to review and possibly correct anomalies, missing data, incorrect data, poor quality contacts, etc.).
Chen is directed to providing an alert within a financial transaction system. Grigg is directed to network-based automated prediction modeling. Both are analogous art, because they utilize predictive modeling in determining validity of data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Chen with the teachings of Grigg to include the claimed feature with the motivation to provide valid data within a financial transaction system.

As per claim 35, Chen teaches a non-transitory computer-readable medium for automatically detecting and rectifying data anomalies to synchronize datasets, the non-transitory computer-readable medium comprising stored electronic instructions that when executed on at least one computing device perform steps comprising:
receiving, using a computing device, raw human resource data from an external source (e.g. Chen, see column 4, lines 25-55, which discloses financial transaction data are received over one or more network, such as a neural network that contain one or more devices, which generate the raw transaction data.), the raw human resource data including compensation data (e.g. Chen, see column 5, lines 19-55, which discloses raw transaction data may include different types of fields that may label the raw data The Examiner notes that compensation data and human resource data are labeled data and an intended use of the raw data.) and storing the received raw human resource data in data storage according to a source data schema (e.g. Chen, see column 10, lines 20-35], which discloses storage rules specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.); 
configuring, using a computing device, the raw human resource data stored in data storage according to a source data schema including currency reduction on the compensation data and storing the configured data in data storage (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.); 
processing, using a computing device, the configured data to determine anomalies in in the compensation data using a machine learning predictive model and storing the results in data storage (e.g. Chen, see column 11, line 1 to column 14, line 60, which discloses a financial transaction record matching system for processing financial transaction data records received over a network or other source, where the matching system processes data records from both a database which stores authorized transaction data records and a database which stores fraudulent transaction data record, in which an anomaly may be detected, such that the greater the similarity between the authorized transaction data record and a fraud data record, the greater the record matching score, where the matching results can be used by one or more fraud analysis predictive model for predicting in a production environment whether an entity has been compromised. The Examiner notes that detecting anomalies are similar to detecting fraud charges and therefore is an intended use of the system.); and 
generating and displaying, through a graphical user interface of a computing device (e.g. Chen, see column 16, line 1 to column 18, line 55, which discloses presenting high-scoring fraud transactions and notifies the users via an alert to verify and/or correct the financial transaction data identified as fraud transaction data.).
Chen does not explicitly disclose currency data and the results of the predictive model indicating anomalies in the compensation data stored in the data storage together with potential reasons for anomalies and suggested correction to rectify and synchronize the data.
Grigg teaches currency data (e.g. Grigg, see paragraphs [0351-0352], which discloses currency data) and the results of the predictive model indicating anomalies in the compensation data stored in the data storage together with potential reasons for anomalies and suggested correction to rectify and synchronize the data (e.g. Grigg, see paragraph [0265], which discloses the user may set up rules and triggers in the action history that may include variation flags to review and possibly correct anomalies, missing data, incorrect data, poor quality contacts, etc.).
Chen is directed to providing an alert within a financial transaction system. Grigg is directed to network-based automated prediction modeling. Both are analogous art, because they utilize predictive modeling in determining validity of data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Chen with the teachings of Grigg to include the claimed feature with the motivation to provide valid data within a financial transaction system.

As per claims 2 and 21, the modified teachings of Chen and Grigg teaches the method of claim 1 and the system of claim 20, respectively, wherein the step of configuring the raw human resource data comprises: 
performing data enrichment on the raw data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.); 
performing deep character level inspection on enriched data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.); 
extracting numerical data from the enriched data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.); 
analyzing the numerical data and performing currency reduction (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record.); 
calculating first level metrics (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and calculates a measuring score.); and 
transforming currency data and updating data records with transformed data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and updating the fraudulent financial data as the transformed raw financial data.).

As per claims 3 and 22, the modified teachings of Chen and Grigg teaches the method of claim 1 and the system of claim 20, respectively, wherein the step of processing the configured data comprises: 
segregating and preparing test datasets and training datasets (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.); 
generating and evaluating feature sets comprising extracting relevant content from the transformed data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
fitting, validating, and testing predictive model (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
deploying the predictive model and transforming currency data (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.); and
calculating second level metrics using model data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and calculates a measuring score.).

As per claim 4, the modified teachings of Chen and Grigg teaches the method of claim 1, wherein the performing currency reduction comprises transforming currency data into a standardized format (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.).

As per claims 5 and 23, the modified teachings of Chen and Grigg teaches the method of claim 1 and the system of claim 20, respectively, wherein storing the received raw human resource data in data storage according to a source data schema (e.g. Chen, see column 4, lines 25-55, which discloses financial transaction data are received over one or more network, such as a neural network that contain one or more devices, which generate the raw transaction data.) comprising creating an extract from the raw data comprising rows and columns (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.), stored in data storage comprising at least one database or network of distributed files residing on a plurality of network-based non-transitory storage devices (e.g. Chen, see column 10, lines 20-35], which discloses storage rules specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.), and creating input variables from relevant content in the raw data, the input variables to be populated into the predictive model storing information in a standardized format (e.g. Chen, see column 16, line 1 to column 18, line 55, which discloses presenting high-scoring fraud transactions and notifies the users via an alert to verify and/or correct the financial transaction data identified as fraud transaction data.).

As per claims 6 and 24, the modified teachings of Chen and Grigg teaches the method of claim 2 and the system of claim 21, respectively, wherein data enrichment of the raw data maps data fields or records comprising a location or an office to a predefined and populated economic zone that is associated with currencies (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.), then stored in data storage (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and updating the fraudulent financial data as the transformed raw financial data.).

As per claims 7 and 25, the modified teachings of Chen and Grigg teaches the method of claim 2 and the system of claim 24, respectively, wherein calculating first level metrics comprises performing simple search and count tasks against a source schema, wherein calculation results are stored in data storage (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and calculates a measuring score.).

As per claims 8 and 26, the modified teachings of Chen and Grigg teaches the method of claim 2 and the system of claim 21, respectively, wherein deep character level inspection inspects each character in a row or column of the enriched data, categorizing each character as a symbol, letter or space, and wherein multiple characters are joined together, and patterns are identified, and results of deep character level inspection are stored in data storage (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.).

As per claims 9 and 27, the modified teachings of Chen and Grigg teaches the method of claim 8 and the system of claim 21, respectively, wherein extracting numerical data analyzes the results of deep character level inspection to identify currency symbols and abbreviations in compensation columns, and numerical components that fit patterns representing numbers are identified as currency amounts and stored in data storage (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.). 

As per claim 10, the modified teachings of Chen and Grigg teaches the method of claim 8, wherein the currency amounts are converted to a query currency using conversion rates for days closest to a job posting date or open date (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record.).

As per claim 11, the modified teachings of Chen and Grigg teaches the method of claim 8, wherein the currency amounts are converted to query currency comprising United States Dollars (USD) using conversion rates for days closest to a job posting date or open date (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record.).

As per claims 12 and 28, the modified teachings of Chen and Grigg teaches the method of claim 3 and the system of claim 22, respectively, wherein segregating and preparing test datasets and training datasets further comprises training the predictive model using a training dataset selected from the raw data and a test dataset selected from the raw data, wherein training rows comprising the training datasets are marked if currencies in compensation columns and currencies flagged for economic zone column match and then are reduced to a singular value, and wherein test rows comprising the test datasets are marked as all rows that do not fit into training rows (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.).

As per claims 13 and 29, the modified teachings of Chen and Grigg teaches the method of claim 3 and the system of claim 22, respectively, wherein a feature set comprises a grouping of features, and generating and evaluating feature sets comprises using recursive feature elimination and cross-validation techniques and iterating through and combining features, including non- categorical features and feature groups for categorical features, adding and/or subtracting features in dynamic combinations in a series of loops to form at least one feature set, wherein constraints are placed on a minimum and a maximum number of features and feature groups to contain in a feature set, and outputting a number of feature sets with individual features being ranked with respect to one another within each feature set (e.g. Chen, see column 11, line 1 to column 14, line 60, which discloses a financial transaction record matching system for processing financial transaction data records received over a network or other source, where the matching system processes data records from both a database which stores authorized transaction data records and a database which stores fraudulent transaction data record, in which an anomaly may be detected, such that the greater the similarity between the authorized transaction data record and a fraud data record, the greater the record matching score, where the matching results can be used by one or more fraud analysis predictive model for predicting in a production environment whether an entity has been compromised.).

As per claims 14 and 30, the modified teachings of Chen and Grigg teaches the method of claim 3 and the system of claim 22, respectively, wherein the at least one predictive model further comprises a multiple logistic regression model used to find an equation that best predicts the probability of a value derived from a function of variables indicating predictions for which currencies belong to which job records in the raw data, training dataset and testing dataset.

As per claims 17 and 33, the modified teachings of Chen and Grigg teaches the method of claim 1 and the system of claim 20, respectively, wherein automatically generating and displaying, to the user, through the graphical user interface of the computing device, results of the predictive model further comprises at least one list indicating instances of erroneous data in the raw data presented to the user using a web page, app or other electronic format jobs are linked to predicted currencies with a corresponding listing of potential reasons why the raw data is erroneous and suggested corrections to rectify the raw data and synchronize the raw data including a notification that justifies the suggested corrections using evidence derived from the raw data and test dataset as well as providing, through a graphical user interface, tools for the user to analyze and review potentially erroneous data and accept suggested corrections or other actions synchronizing data, such that the user can manually decide which anomalous jobs are errors, not-errors or unknown, wherein resultant data can then be reprocessed using the method, with potentially new anomalies being detected and old anomalies being tagged as not being anomalies (e.g. Chen, see column 11, line 1 to column 14, line 60, which discloses a financial transaction record matching system for processing financial transaction data records received over a network or other source, where the matching system processes data records from both a database which stores authorized transaction data records and a database which stores fraudulent transaction data record, in which an anomaly may be detected, such that the greater the similarity between the authorized transaction data record and a fraud data record, the greater the record matching score, where the matching results can be used by one or more fraud analysis predictive model for predicting in a production environment whether an entity has been compromised.).

As per claim 18, the modified teachings of Chen and Grigg teaches the method of claim 17, wherein displaying, to the user, through the graphical user interface of the computing device, results of the predictive model further comprises outputting at least one of a numerical score, a graphical format, a Venn diagram, a visual aid and a notification (e.g. Chen, see column 11, line 1 to column 14, line 60, which discloses a financial transaction record matching system for processing financial transaction data records received over a network or other source, where the matching system processes data records from both a database which stores authorized transaction data records and a database which stores fraudulent transaction data record, in which an anomaly may be detected, such that the greater the similarity between the authorized transaction data record and a fraud data record, the greater the record matching score, where the matching results can be used by one or more fraud analysis predictive model for predicting in a production environment whether an entity has been compromised.).

As per claims 19 and 34, the modified teachings of Chen and Grigg teaches the method of claim 18 and the system of claim 22, respectively, wherein displaying a notification to the user comprises accessing a table in the data storage that has narratives stored and selecting or extracting numbers or values from second level calculations that are inserted into the narratives when thresholds are breached or exceeded, where each narrative of the narratives that is triggered when thresholds are breached or exceeded is inserted and combined into the notification displayed to the user on the graphical user interface with numbers or values inserted into it, for review by the user (e.g. Chen, see column 11, line 1 to column 14, line 60, which discloses a financial transaction record matching system for processing financial transaction data records received over a network or other source, where the matching system processes data records from both a database which stores authorized transaction data records and a database which stores fraudulent transaction data record, in which an anomaly may be detected, such that the greater the similarity between the authorized transaction data record and a fraud data record, the greater the record matching score, where the matching results can be used by one or more fraud analysis predictive model for predicting in a production environment whether an entity has been compromised.).

As per claim 36, Chen teaches a computer implemented method for automatically detecting and rectifying data anomalies to synchronize datasets, the method comprising:
receiving, using a computing device, raw data from an external data source (e.g. Chen, see column 4, lines 25-55, which discloses financial transaction data are received over one or more network, such as a neural network that contain one or more devices, which generate the raw transaction data.);
performing data enrichment on the raw data received (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
performing deep character level inspection on enriched data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
extracting numerical data from the enriched data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
analyzing the numerical data and performing currency reduction (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record.);
calculating first level metrics (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and calculates a measuring score.);
transforming currency data and updating data records with transformed data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and updating the fraudulent financial data as the transformed raw financial data.);
segregating and preparing test datasets and training datasets (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.);
generating and evaluating feature sets comprising extracting relevant content from the transformed data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
fitting, validating and testing a predictive model (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
deploying the predictive model and transforming currency data (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.);
calculating second level metrics using model data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and calculates a measuring score.); and
automatically generating and presenting, to a user, through a graphical user interface, results of the predictive model deployed in a displayable format for further end user remediation comprising indicating instances of erroneous data in the raw data together with a corresponding listing of potential reasons why the raw data is erroneous, and suggested corrections to rectify the raw data and synchronize the raw data (e.g. Chen, see column 16, line 1 to column 18, line 55, which discloses presenting high-scoring fraud transactions and notifies the users via an alert to verify and/or correct the financial transaction data identified as fraud transaction data.).

As per claim 37, Chen teaches a system for automatically detecting and rectifying data anomalies to synchronize datasets, the system comprising:
one or more databases or distributed file systems communicating over an electronic network and configured for data storage (e.g. Chen, see Figure 3, which discloses one or more data stores are communicating over a network.); and
a computing device comprising one or more processors, memory, programmable instructions or applications, machine learning algorithm modules calculation engines, and at least one operating system (OS) (e.g. Chen, see Figure 14), and configured to:
receiving, using a computing device, raw data from an external data source (e.g. Chen, see column 4, lines 25-55, which discloses financial transaction data are received over one or more network, such as a neural network that contain one or more devices, which generate the raw transaction data.);
performing data enrichment on the raw data received (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
performing deep character level inspection on enriched data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
extracting numerical data from the enriched data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
analyzing the numerical data and performing currency reduction (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record.);
calculating first level metrics (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and calculates a measuring score.);
transforming currency data and updating data records with transformed data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and updating the fraudulent financial data as the transformed raw financial data.);
segregating and preparing test datasets and training datasets (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.);
generating and evaluating feature sets comprising extracting relevant content from the transformed data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
fitting, validating and testing a predictive model (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
deploying the predictive model and transforming currency data (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.);
calculating second level metrics using model data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and calculates a measuring score.); and
automatically generating and presenting, to a user, through a graphical user interface, results of the predictive model deployed in a displayable format for further end user remediation comprising indicating instances of erroneous data in the raw data together with a corresponding listing of potential reasons why the raw data is erroneous, and suggested corrections to rectify the raw data and synchronize the raw data (e.g. Chen, see column 16, line 1 to column 18, line 55, which discloses presenting high-scoring fraud transactions and notifies the users via an alert to verify and/or correct the financial transaction data identified as fraud transaction data.).

As per claim 38, Chen teaches a non-transitory computer-readable medium for automatically detecting and rectifying data anomalies to synchronize datasets, the non-transitory computer-readable medium comprising stored electronic instructions that when executed on at least one computing device perform steps comprising:
receiving, using a computing device, raw data from an external data source (e.g. Chen, see column 4, lines 25-55, which discloses financial transaction data are received over one or more network, such as a neural network that contain one or more devices, which generate the raw transaction data.);
performing data enrichment on the raw data received (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
performing deep character level inspection on enriched data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
extracting numerical data from the enriched data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
analyzing the numerical data and performing currency reduction (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record.);
calculating first level metrics (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and calculates a measuring score.);
transforming currency data and updating data records with transformed data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and updating the fraudulent financial data as the transformed raw financial data.);
segregating and preparing test datasets and training datasets (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.);
generating and evaluating feature sets comprising extracting relevant content from the transformed data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
fitting, validating and testing a predictive model (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses extracting raw financial data in which a record matching engine performs and extracts data, where extracted data is labeled based on type, field, format and other customizable fields.);
deploying the predictive model and transforming currency data (e.g. Chen, see column 10, lines 20 to column 11, line 35, which discloses storage rules (e.g. configuration) specify how many generations of raw data should be stored in the repository, where the determination (e.g. schema) is based upon the type of transaction as well as the transaction field. The Examiner notes that compensation data and human resource data are types of data that are encompassed as transaction data and are an intended use of the transaction data.);
calculating second level metrics using model data (e.g. Chen, see column 12, line 47 to column 16, line 45, which discloses the record matching system analyzes the financial transaction record and calculates a measuring score.); and
automatically generating and presenting, to a user, through a graphical user interface, results of the predictive model deployed in a displayable format for further end user remediation comprising indicating instances of erroneous data in the raw data together with a corresponding listing of potential reasons why the raw data is erroneous, and suggested corrections to rectify the raw data and synchronize the raw data (e.g. Chen, see column 16, line 1 to column 18, line 55, which discloses presenting high-scoring fraud transactions and notifies the users via an alert to verify and/or correct the financial transaction data identified as fraud transaction data.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 10, 2022